FILED
                             NOT FOR PUBLICATION                             DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JOSE MIGUEL BAIRES,                               No. 13-73310

               Petitioner,                        Agency No. A070-193-694

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Jose Miguel Baires, a native and citizen of El Salvador, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008), and we deny in part and dismiss in part the petition for review.

      Baires does not claim past persecution. Substantial evidence supports the

BIA’s determination that Baires failed to establish a fear of future persecution on

account of a protected ground. See Bolshakov v. INS, 133 F.3d 1279, 1280-81 (9th

Cir. 1998) (criminal acts bore no nexus to a protected ground); see also

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the REAL ID Act

“requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). We reject Baires’s contentions that the IJ failed to

appropriately consider his evidence and claim. We also reject Baires’s contention

that the BIA erroneously treated his claim as arising in Guatemala because, despite

one reference to Guatemala, the BIA’s decision otherwise indicates it considered

his claimed fear of harm in El Salvador by criminal elements in El Salvador. Thus,

Baires’s asylum and withholding of removal claims fail. See Molina-Morales v.

INS, 237 F.3d 1048, 1052 (9th Cir. 2001).

      Substantial evidence also supports the BIA’s denial of Baires’s CAT claim

because he did not establish that it is more likely than not that he would be tortured

by the government of El Salvador or with its consent or acquiescence. See Silaya,


                                           2                                      13-73310
524 F.3d at 1073. We reject Baires’s contentions that the IJ and BIA failed to

consider his record evidence, including his testimony, and his contention that the

BIA did not adequately explain its reasoning. Further, we reject Baires’s

contentions that the BIA violated due process by analyzing his CAT claim without

the benefit of a country report. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.

2000) (requiring error and prejudice to prevail on a due process claim).

      Finally, we lack jurisdiction to consider Baires’s due process and equal

protection challenges because he failed to raise these claims to the BIA. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     13-73310